DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2021 has been entered.
Claim(s) 1-7, 9, and 12-14 is/are pending.
Claim(s) 1, 13, and 14 is/are currently amended.
Claim(s) 8, 10-11, and 15 is/are acknowledged as cancelled.



Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-7, 9, and 12-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 5/10/2021 at 5). This is persuasive. The rejection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim (s) 1-7, 9, and 12-14 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al., the traversal is on several grounds. (Remarks of 5/10/2021 at 5 et seq.). Most persuasive are the arguments related to the NOx absorber and the layering required by the claim (i.e. the “disposed on” language). 
The structural/compositional elements have been identified in previous actions. Applicants take the position that the device of Ballinger cannot absorb NOx. (Remarks of 5/10/2021 at 6) (“It is noted that Ballinger does not describe a NOx absorber at all. The zeolite-containing selective catalytic reduction catalyst cannot be considered to be a NOx absorber catalyst….”). The Office cannot take the device of the Ballinger and test whether or not it “absorbs” NOx or not. However, it is noted that Ballinger and the Applicant in this application share the same corporate applicant, and presumably have some familiarity/expertise with this reference. The Examiner places great weight on the characterizations of Ballinger made in the Remarks. 
sic – an] injector for introducing nitrogenous reductant therebetween.” (Remarks of 5/10/2021 at 6). Great weight is placed on the Applicant’s characterization of Ballinger. As noted in the rejection, while teaching similar language, Ballinger doesn’t literally state the first layer is disposed on the second layer. On reconsideration, it is unlikely the rationales expressed in the rejection would be affirmed. The rejection is WITHDRAWN.
II. With respect to the rejection of Claim (s) 1-7, 9, and 12-14 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al. in view of: (i) WO 2014/192219 to Mazda Motor Corporation (“Mazda,” 04-2014; B01J 29/74), the rejection is WITHDRAWN in view of the discussion above. 

Allowable Subject Matter
I. Claims 1-7, 9, and 12-14 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736